796 N.E.2d 1062 (2003)
205 Ill.2d 603
277 Ill.Dec. 696
PEOPLE State of Illinois, petitioner,
v.
Floyd DURR, respondent.
No. 96736.
Supreme Court of Illinois.
October 7, 2003. 
Petition for leave to appeal denied.
*1063 In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. Durr, case No. 1-01-1711. The appellate court is directed to reconsider its judgment in light of People v. Crespo, 203 Ill.2d 335, 273 Ill.Dec. 241, 788 N.E.2d 1117 (2001), and People v. Thurow, 203 Ill.2d 352, 272 Ill.Dec. 185, 786 N.E.2d 1019 (2003).